DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/14/2021 is entered and acknowledged by the Examiner. Claim 1 has been amended. New Claims 8-15 have been added. Claims 1-15 are currently pending in the instant application. 
The rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Nied (US 2009/0294557 Al) is withdrawn in view of Applicant’s remark.
The objection of claims 1-4 and 6-7 under 35 U.S.C. 102 (a)(2) as being anticipated by Hanelt (US 2016/0126538 Al) is withdrawn in view of Applicant’s remark.
Response to Arguments
Applicant's arguments filed on 12/14/2021 have been fully considered but they are not persuasive.

“For example, if one wished to jet mill elemental silicon at a temperature of -40°, one can simply look at the claim, which has a lower limit of 50°, and determine unequivocably that such a process is not within the claimed range. Likewise, if one wished to jet mill elemental silicon at a temperature of 1000°C, all one has to do is to look at the claim and determine whether the proposed temperature is within the claimed range. In this case, since the range is not bounded on the upper side, 1000°C is within the scope of the claim.1 35 U.S.C. §112 requires that the claim boundaries be clear. This requirement is met in the present case. For temperature, for example, any temperature of 50°C or higher is within the scope of the claim. There is no indefiniteness here.”
The Examiner respectfully disagrees with the Applicant's remark for the reasons as stated in the previous Office action. When the ranges of partial pressure and temperature of the reactive gas do not have defined upper limit, the metes and bounds of the ranges are ambiguous and render the claims indefinite. Applicant stated that “if one wished to jet mill elemental silicon at a temperature of 1000°C, all one has to do 
Additionally, if no upper or lower limit of a range is required, the claimed invention would have a boarder range than intended. The lack of boundaries in the ranges would fail to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the invention was filed. Also, the lack of boundaries in the ranges would not enable a person skilled in the art to make and/or use the invention. 
maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 are indefinite for the reasons of record.
Claims 9, 12, and 14 depend from claim 1 and are indefinite based on the dependencies.
Allowable Subject Matter
Claims 8, 11, 13, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: currently, there is no prior art alone or in combination that teaches or render obvious a method .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761